DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nayyer Siddiqi on 16 March 2022.

The application has been amended as follows: 
IN THE CLAIMS filed on 25 February 2022

1. (Currently amended) A system for controlling an aftertreatment assembly, the system comprising: 
a diesel oxidation catalyst (DOC) device configured to receive an exhaust gas; 
a diesel particulate filter downstream of the DOC device; 

a controller in communication with the one or more sensors and having a processor and a tangible, non-transitory memory on which instructions are recorded, execution of the instructions by the processor causing the controller to: 
obtain the respective sensor data, via the one or more sensors, including an outlet temperature of the exhaust gas exiting the DOC device; 
determine if one or more enabling conditions are met, including reaching a predefined temperature range in the DOC device; 
induce a rich event targeting a predetermined range of a lambda value for a predefined maximum time duration, including controlling an air-to-fuel ratio; 
when the rich event has ended, determine an exotherm index based at least partially on the respective sensor data for an observation window immediately after the rich event; 
adjust the exotherm index in a transient phase, based in part on a modeled  heat release profile of the DOC device obtained via an inert thermal model; and 
control operation of the aftertreatment assembly based at least partially on the exotherm index; and 
wherein the rich event is induced immediately after a regeneration cycle of the diesel particulate filter.

3. (Cancelled).

10. (Currently amended) A method for controlling operation of an aftertreatment assembly having one or more sensors, a diesel oxidation catalyst (DOC) device configured to receive an exhaust gas, and a controller having a processor and a tangible, non-transitory memory, the method comprising: 
positioning a diesel particulate filter downstream of the DOC device; 
obtaining respective sensor data, via the one or more sensors, including an outlet temperature of the exhaust gas exiting the DOC device; 
determining if one or more enabling conditions are met, including reaching a predefined temperature range in the DOC device, via the controller; 
inducing a rich event targeting a predetermined range of a lambda value for a predefined maximum time duration, via the controller, including controlling an air-to-fuel ratio, the rich event being induced immediately after a regeneration cycle of the diesel particulate filter; 
when the rich event has ended, determining an exotherm index based at least partially on the respective sensor data for an observation window immediately after the rich event, via the controller; 
adjusting the exotherm index in a transient phase, based in part on a modeled  heat release profile of the DOC device obtained via an inert thermal model; and 
controlling operation of the aftertreatment assembly based at least partially on the exotherm index, via the controller.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “adjust the exotherm index in a transient phase, based in part on a modeled heat release profile of the DOC device obtained via an inert thermal model; and control operation of the aftertreatment assembly based at least partially on the exotherm index; and wherein the rich event is induced immediately after a regeneration cycle of the diesel particulate filter.” in claims 1 and 10, respectively.
The closest prior art of record are Mazur et al. (US 6,408,616) and Dean (US 2017/0234197). Mazur et al. (Mazur) discloses a catalyst degradation detection device. (See Mazur, Abstract). Mazur discloses utilizing direct sensor data to determine an exothermic index during a non-transient state. (See Mazur, Column 2, Lines 13-57). Dean discloses an exhaust degradation diagnosis system. (See Dean, Abstract). Dean discloses utilizing a thermal model to determine a heat release value of the catalyst for comparison to an ideal efficiency index to diagnose a fault of the catalyst. (See Dean, Paragraph [0009]). However, although Dean discloses utilizing a thermal model to determine a heat release value, Dean fails to teach adjusting an exotherm index using a modeled heat release profile via an inert thermal model in a transient phase for controlling the aftertreatment assembly. Additionally, Mazur fails to teach control of the catalyst utilizing a modeled heat release profile via an inert thermal model in a transient phase of engine operation. Therefore, neither Mazur nor Dean, alone or in combination, disclose “adjust the exotherm index in a transient phase, based in part on a modeled .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Nieuestadt, Barasa, Yacoub, Berke, Ries-Mueller, and Dean show devices with thermal modeling in the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746